Shientag, J.
(dissenting). The union concedes that it does not contest the right of any employer under contract with it to dissolve or to terminate its business provided that such dissolution or termination is final, bona fide and in good faith. The union questions the bona fides of the dissolution here involved and claims a lockout in violation of the collective agreement, and enough has been set forth to raise arbitrable issues with respect thereto. , The arbitration clause is of the broadest possible scope. The collective agreement provides, in section 32(a) “ Any and all disputes, complaints, controversies, claims and grievances arising under, out of or in connection with, dr in any manner related to this agreement ” shall be *625settled by arbitration, and that arbitration in the manner provided by the agreement “ shall be the exclusive means for the determination thereof.” (32 [d].) Accordingly, I vote to affirm the order below.
Peck, P. J., Glennon and Dore, JJ., concur with Callahan, J.; Shientag, J., dissents and votes to affirm, with opinion.
Order reversed, with $20 costs and disbursements to the appellant, and the motion granted.